OFFICE   OF THE ATTORNEY GENERAL      OF TEXAS
                                AUSTIN




Honorable C. 11. Cavness ;
State Auditor
Austin, Texas
Dear Mr.   Cavnessr           Opinion Ho. O-7454
                              Re:    Construction of Artloles



          You request an opinion Worn this                    on the above
subject matter, as follorsr

          vIn connection with 0
     records of the Texas&i
     ly request your opinion 0


     to the paymen
     Their praotl
                                                tion of his
                                        000 for over one
                                         0 for over ten years
                                         0.00 if over trimty
                                     Id out of Legislative ap-
                                    aally, the Convicts Dls-
                                    oh oonvicts are also ls-


                     viat is released on a Conditional
                    ves clothing and $6.00 paid out of
     the Legislative funds (Convicts Discharge Revolving
     Fund) and a railroad or bus ticket from Huntsville
     to the County seat of'the County to shioh he has
     heen paroled. He is not paid the additional b3.00
     sited in Article 6196.
          sWhen a convict is released on Reprieve he is
     not furnished with Prison olothing (the usual khaki
     pants, shirt, etc.) but is given only such make-
Honbrable C. A. Camesn   - page 2




    shift alothing aa aan be found in the Prison Store
    in Auntsville, in most aaseo east-oft alothing
    taken from incoming convicts+  If such convict has
    no money, he is furnished with a railroad or bus
    ticket from Huntsville the same as for thcisegiven
    Conditional Par&mm.   The Prison purahaees this
    fioket out of It8 Eduoational and Reoreational lrnnd
    which Is not a Legislative appropriation. Thi6
    Fund 1s areated bj Caeh reaeipts from the Prison
    Rodeo, visitors fees, eta.


           ll.   Doea Artlole 6108al repeal Artlal~e6196t
          "2. Regardless of how you rule on question 1,
     is the Prison Sjmtem eompljlng with existing stat-
     utes under the present praotlces desoribed above?
     And if not, pleas8 tell us and then your opinion
     as to what are the statutorily required praotices~"
          1. Arflole 6196 was repealed by House Bill No. 69, ch.
212 of the 40th Legislature, 1927, in Seotion 1, as follors~
          "All of Title 108 of the Revised Civil Statutes
     of   1925 exaept
                    Artiole 6202 thereof is In all things
     hereby repealed.'
          2. We hand you herewith oopy Of this department's
Oplnlon ?io.O-1860, whloh we think will answer many If not most
of your questions. Supplementing this opinion, however, we beg
to advise spealflaall~ an tollorsr
          (a) Aa to the prebent praotioe of furnishing a aonvlct
released on oonditional pardon Tith transportation 'to the county
aeat of the ootmty to which he has been paroled", we think the
practice la in violation of Artlole 6203, Sec. 10, which requires
that the ticket tarnished be 'from the place of his discharge to
the place of his conviction and sentence”-

           (b) TIth respeot to the praatioe of furnishing eonviots
released on reprieve with east-off clothing taken from inooming
aonviotm, re think that only rmoh olothing   as is voluntarily sur-
rendered  or discarded by the inoominfi convict may thus be given to
prisoners  released on reprieve.
 .    .




honorable G* HO Cavness - page 3




             (a) With reapeel to the praattae   of furnltihingtrans-
nsrtation to aonriots r8leas8d    on reprieve out Of the Eduaatfon-
al and IteoreotionalFund, a fund created by coah rooeipts from
the Prison rodeo, Tiaitors fees, eta l n we b e g to mdvise that o u r
statutes make no~provisibn for furnishl.n~transportation to oon-
viats 90 released. To have been unable to find my cltatutepro-
vidinq for the areation of suah fund , or the expenditure there-
Of.   Shoe that fund is not defined by statute, or appropriated
by the Legislature, its atatum IS unoertain.      It is evidently a
trust  fund areated awl held tar certain purposes. Ii one of
those purposes la to futnisb transportation to conriots releaaed
on reprieveI    we are not pr8parOd to hold auoh 8n expendi furs is
unauthorized.

          The prewmoe  Of Artiole 6196 in the etatute book per-
haps has led to your question as to repeal of that Artielr. You
ail1 see from our Opinion No. O-18U0, that we have held the at-
temnt to amend that Artiole ar    it had m
                                  --          ren8a?8d wan inOf-
teotive to restore it.


                                      Very truly yourm